FILED
                            NOT FOR PUBLICATION                             JUN 12 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


AVTAR SINGH,                                     No. 10-71645

              Petitioner,                        Agency No. A070-530-104

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 4, 2014
                               Seattle, Washington

Before: McKEOWN and WATFORD, Circuit Judges, and ROTHSTEIN, Senior
District Judge.**

       Avtar Singh petitions for review of the Board of Immigration Appeals’

(BIA) decision affirming the Immigration Judge’s (IJ) denial of asylum,




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Barbara Jacobs Rothstein, Senior District Judge for the
U.S. District Court for the Western District of Washington, sitting by designation.
                                                                             Page 2 of 2
withholding of removal, and protection under the Convention Against Torture. He

appeals only the denial of his asylum claim.

      The IJ’s adverse credibility determination is supported by substantial

evidence. Singh testified inconsistently about whether he was engaged in any

political activity after his arrest in 1991, as well as the nature and scope of any

such political activity. He was also unable to adequately explain the apparent

inconsistency in his whereabouts during the nine-month period following his

arrest. As the BIA correctly concluded, these inconsistencies about his

whereabouts and whether he engaged in further political activities after his arrest

go to the heart of his claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.

2001). On the basis of this record, a reasonable factfinder would not be compelled

to conclude that Singh testified consistently and credibly regarding events central

to his asylum claim. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992).

      PETITION FOR REVIEW DENIED.